        Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 1 of 21 PAGEID #: 286



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

    UNITED STATES OF AMERICA,

                  Plaintiff,
                                                  CASE NO. 2:18-cr-060
            vs.
                                                  CHIEF JUDGE EDMUND A. SARGUS
    GERALD A. LAWSON,

                  Defendant.


                      GOVERNMENT’S SENTENCING MEMORANDUM

           The United States, by and through undersigned counsel, submits its Sentencing

Memorandum in connection with Defendant Gerald A. Lawson’s upcoming sentencing hearing.

The Government respectfully requests that the Court adopt the factual findings and

recommendations in the Presentence Investigation Report (“PSR”) and sentence Lawson to five

years’ imprisonment, to be followed by a three-year term of supervised release.

                                        I. BACKGROUND

                                     A. Factual Background1

           On February 10, 2018, Westerville Police Officers Eric Joering and Anthony Morelli

responded to a domestic-disturbance call at 312 Crosswind Drive. Upon arrival, the officers were

met with gunfire from one of the residents, Quentin L. Smith. Officer Joering (39), a seventeen-

year police veteran, was pronounced dead at the scene. Officer Morelli (54), a twenty-nine year

police veteran, was taken to the hospital before dying from his gunshot wounds.




1
 The facts detailed in this Sentencing Memorandum were first set forth at Lawson’s detention hearing on
February 14, 2018, and then described again in detail in the PSR.
   Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 2 of 21 PAGEID #: 287



       The weapon that Smith used to shoot and kill the officers was determined to be a Glock

.40 caliber semi-automatic handgun. Smith was prohibited from having that gun due to a prior

felony conviction for burglary (with a firearm specification) and a prior misdemeanor conviction

for domestic violence. See 18 U.S.C. § 922(g)(1) & (g)(9). Both convictions stemmed from the

same incident in 2008. During that incident, Smith, who had been fighting with his then-wife,

barged into a neighbor’s residence, found his wife hiding there, placed a loaded .40 caliber

handgun to her head, and began screaming at her—making her fear for her life. Smith was arrested

and, as a result of his subsequent convictions, should never have had access to the firearm that he

used to kill Officers Joering and Morelli.

       Tragically, Smith had a lifelong friend in the defendant in this case, Gerald A. Lawson.

Unlike Quentin Smith, Gerald Lawson’s criminal record was clean, so he could purchase a firearm.

Indeed, he did purchase a firearm on May 18, 2017—the same Glock .40 caliber handgun that his

friend used in the Westerville Officers’ shooting and deaths this past February.

       As the PSR accurately reflects, Gerald Lawson and Quentin Smith were lifelong friends.

Lawson has admitted as much to both law-enforcement officials and his friends, to whom he

described Smith as being “like a brother” to him. Lawson and Smith were in frequent contact

during the fourteen months leading up to the officers’ shooting. They produced and traded music

together, discussed attending parties for each other’s loved ones, and, at times, loaned each other

money. At one point, just two months before Lawson purchased the firearm for his friend, the two

men even discussed moving in with one another near Cleveland—going so far as to arrange

apartment showings for Lawson and Smith’s second wife.

       But their close friendship had darker aspects to it too.




                                                 2
   Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 3 of 21 PAGEID #: 288



       A series of text messages from December 2016—just five months before Lawson

purchased the firearm—showed that both men were short on money as the holidays approached.

The mother of one of Lawson’s children was about to be evicted, and Lawson was having trouble

paying his rent as well. Despite these problems, Lawson agreed to loan Smith $100. At that point,

Smith and Lawson discussed the need to commit a robbery. Smith texted Lawson, “We gotta hit

a lick,” to which Lawson replied, “Yea,” and immediately after, responded, “[a] Big lick.” Then,

on Christmas Day, after Lawson told Smith that he was down to just $11, Smith replied that he

“got a play” and would “put a rack or two in your hand using yo bank account if you need some

bread.” Lawson replied, “Aight cmon with it.”

       Likewise, a string of text messages from May 2017—just a week before Lawson purchased

the firearm—showed the pair arranging a drug deal. On May 8, Smith asked Lawson if he “go[t]

a plug [source] on them cialis.” Lawson replied, “Yea me. Just sold some Viagra’s.” Lawson

then explained that he would have “Percs [Percocet] and vicodins too,” and then clarified, “Like

Thursday soon.” On May 18—the same day that Lawson finalized his purchase of the firearm—

Smith texted him, “Don’t forget them pills.” Lawson replied, “I got em.” Then, a few days later,

Lawson texted Smith and asked “How them pills treat u fool?” Smith replied, “Man I love em

gave my nigga some he fux with them too.”

       In addition to Quentin Smith (1) discussing the need to commit a robbery; (2) offering to

put some fast cash in Lawson’s bank account from “a play” he had; and (3) buying drugs from

him, Gerald Lawson had one very stark reason not to sell his friend a deadly weapon: Lawson

knew that Smith had a violent past, including a history of domestic violence, that prohibited him

from purchasing or possessing a firearm.




                                                3
    Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 4 of 21 PAGEID #: 289



        As the PSR notes, Lawson admitted to working as a file clerk in the Cuyahoga County

Prosecutor’s Office—the same office that prosecuted Smith in 2008-2009. As a file clerk, he had

access to Smith’s private case file, which contained sensitive information like police reports,

witness statements, and prosecutors’ notes. The Prosecutor’s Office provided an access query log

that showed Lawson logged into Smith’s case file on four occasions between 2011 and 2014.

A representative from the Prosecutor’s Office indicated that Lawson’s access of Smith’s file was

“inappropriate,” because he was checking into matters after Smith had served his time in prison—

in other words, when there were no active case proceedings that would require an update to his

file. When interviewed by law-enforcement officials, Lawson admitted to reading Smith’s case

file and to knowing details about his criminal history, including the crimes he had been convicted

of and that fact that Smith had gone to prison for two years.

        Despite knowing these facts about his friend, and despite knowing that someone in Smith’s

shoes was prohibited from having a firearm, Lawson chose to arm him with a deadly handgun

anyway. In the process of purchasing the Glock handgun, Lawson certified to both Stonewall Gun

and Range and the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) that he was

the “actual transferee/buyer of the firearm”; that he understood federal law prohibited people who

had been convicted of felonies or of domestic violence from receiving firearms; and that all of his

answers on the ATF Firearms Transaction Record (“ATF Form 4473”) were true and correct.2

Lawson certified that he understood these warnings and that his answers were true and correct not

once (when he first went to purchase the gun on May 14, 2017), but twice (when he returned four

days later to receive it).




2
 The ATF Form 4473 was introduced as Government Exhibit 1 during the February 14 detention hearing.
(Hr’g Tr., ECF No. 21, PageID ##134-35; ECF No. 6-1, PageID ##11-13).

                                                 4
    Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 5 of 21 PAGEID #: 290



       Aside from buying the gun for Smith, Lawson stood by his friend in a very public way

even after learning about the Westerville Police Officers’ shooting and deaths. In the early

morning hours on Sunday, February 11, 2018 (the day after the shooting), Lawson logged onto

Facebook and posted a series of photos of himself with Smith at various stages of their lives.3

Lawson also posted a tribute to his friend alongside the photos, stating as follows:

       First nigga to ever believe in me. I said you looked like Quincy McCall off love
       and basketball and everybody ran with that name including you. You know im gon
       stand 10 toes fa you. Ima get up off this internet before the trash from fakers in the
       city start and I flip on one of my so called peers but I know 2018 ain’t been good
       to me so far. I’m tired of crying. Love u boy. We gon chop it.

After news reports began indicating that a friend of Smith’s had purchased the firearm that he used

to shoot and kill the officers, Lawson deleted his Facebook tribute.

                                  B. Procedural Background

       On May 31, 2018, Lawson pleaded guilty to one count of aiding and abetting a prohibited

person in possession of a firearm. See 18 U.S.C. § 922(g)(1) & (g)(9) and 18 U.S.C. § 2(a).

       This August, the Probation Office released Lawson’s PSR, which calculated a base offense

level of 12. PSR, ¶ 26. The PSR then increased the offense level to 18 under a provision that

applies when a defendant “transferred any firearm . . . with knowledge, intent, or reason to believe

that it would be used in connection with another felony offense.” Id. at ¶¶ 27-30 (quoting U.S.S.G.

§ 2K2.1(b)(6)(B)). After crediting Lawson for acceptance of responsibility, the PSR settled on a

total offense level of 15. Id. at ¶¶ 34-38. Based on an offense level of 15 and a criminal history

category of I, the PSR calculated an advisory sentencing range of 18 to 24 months before turning

to the departure provisions from Chapter 5 of the Sentencing Guidelines. Id. at ¶¶ 74, 88-90.



3
 The Government introduced a screenshot of Lawson’s Facebook post as Government Exhibit 5 during the
detention hearing. (Hr’g Tr., ECF No. 21, PageID #148; ECF No. 6-1, PageID ##17-18).


                                                 5
   Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 6 of 21 PAGEID #: 291



        The Probation Officer then applied a 10-level upward departure under U.S.S.G. § 5K2.1

(the “death results” provision) to reflect the loss of the officers’ lives and the fact that this offense

fell outside the heartland of straw-purchase cases. Id. at ¶¶ 88-90 & Sentencing Recommendation.

Based on a revised offense level of 25, the PSR calculated a revised range of 57 to 71 months’

imprisonment. Id. at Sentencing Recommendation. The PSR then recommended sentencing

Lawson near the low end of that revised range—to a term of imprisonment of sixty months

(five years), to be followed by a three-year term of supervised release. Id.

        The Government did not file any objections to the PSR. Lawson filed several objections,

most of which relate to application of the offense enhancement under § 2K2.1(b)(6)(B), the

departure under § 5K2.1, or the factual underpinnings for both adjustments.

                                     II. LEGAL STANDARDS

        After Booker v. United States, 543 U.S. 220 (2005), district courts must engage in a three-

step sentencing procedure. Courts must first determine the applicable Guidelines range, then

consider whether a departure from that range is appropriate, and finally, consider the applicable

Guidelines range—along with all of the factors listed in 18 U.S.C. § 3553(a)—to determine what

sentence to impose. The central command to district courts in imposing a sentence is to fashion

one that is sufficient, but not greater than necessary, to meet the goals set forth in § 3553(a).

                                           III. ANALYSIS

                               A. The Applicable Guidelines Range

        The Court must first calculate the applicable Guidelines range. The Probation Officer

calculated Lawson’s Guidelines range (before any departures) to be 18 to 24 months based on a

total adjusted offense level of 15 and a criminal history category of I. PSR, ¶ 74. The Court should

adopt those Guidelines calculations at the time of sentencing.



                                                   6
    Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 7 of 21 PAGEID #: 292



        The PSR first determined that Lawson’s base offense level is 12, and his criminal history

category is I. PSR, ¶¶ 26, 42. There are no objections to either calculation. The Probation Officer

then increased the offense level to 18 under an enhancement that applies when the defendant

“transferred any firearm . . . with knowledge, intent, or reason to believe that it would be used in

connection with another felony offense.” PSR, ¶¶ 27-30 (quoting U.S.S.G. § 2K2.1(b)(6)(B))

(the “transfer enhancement”).4 Lawson has objected to application of the transfer enhancement.

See PSR Objection #7. He argues that he was not personally involved in another felony offense

and that he never would have bought the gun for Quentin Smith if he had thought Smith would

use it to shoot and kill two police officers. Id.

        Lawson’s objection misses the mark twice over.            The transfer enhancement applies

regardless of whether he was personally involved in another felony offense and regardless of

whether he had knowledge or reason to believe that the firearm he gave to Smith would be used in

a specific felony offense—i.e., the officers’ murders. Instead, the transfer enhancement applies

whenever a defendant has knowledge, intent, or reason to believe that the firearm will be used in

connection with any other felony offense.

    1. The Transfer Enhancement Applies Regardless of Whether the Defendant Was Personally
                            Involved in “Another Felony Offense.”

        Lawson first argues that the transfer enhancement should not apply because he did not use

or possess the firearm he purchased in connection with another felony offense. In other words, he

contends that the enhancement should not apply because he was not personally involved in another

felony offense beyond transferring the firearm to Quentin Smith.




4
 U.S.S.G. § 2K2.1(b)(6)(B) (the “transfer enhancement”) used to appear at § 2K2.1(b)(5) until the
Guideline was renumbered in 2006. See United States v. Harris, 552 F. App’x 432, 438 n.1 (6th Cir. 2014).

                                                    7
     Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 8 of 21 PAGEID #: 293



         This argument is a non-starter; it overlooks that the enhancement contains two clauses,

which “speak to different scenarios.” See United States v. Lang, 537 F.3d 718, 721 (7th Cir. 2008).

The enhancement, reprinted in full below, states that the offense level should be increased:

         If the defendant—used or possessed any firearm or ammunition in connection with
         another felony offense; or possessed or transferred any firearm or ammunition with
         knowledge, intent, or reason to believe that it would be used in connection with
         another felony offense.5

U.S.S.G. § 2K2.1(b)(6)(B) (emphasis added). The first clause applies when the defendant used or

possessed the firearm in connection with another offense. Id. But the second clause, in which the

verb “transferred” is employed, “contemplates felonies committed by third parties.” Id.

         Because these clauses speak to two different scenarios, “[t]he guideline does not require

the independent felony to be committed by the defendant.” United States v. Harvey, 653 F.3d 388,

389 (6th Cir. 2011). Instead, “the enhancement applies on its face if [the defendant] had reason to

believe that the firearm would be used ‘in connection with’ another felony offense, regardless of

who committed that felony.” Id. (emphasis added). The fact that Lawson did not personally

participate in the commission of another felony offense, or had no personal involvement beyond

the initial transfer of the firearm, is irrelevant. Id.

    2. The Transfer Enhancement Applies Regardless of Whether the Defendant Had Knowledge,
        Intent, or Reason to Believe the Firearm Would Facilitate a Specific Felony Offense.

         Lawson next argues that the transfer enhancement should not apply because he did not

know or believe that Quentin Smith would use the firearm to shoot and kill two police officers.

In short, he contends that the enhancement only applies when a defendant transfers a firearm with

knowledge, intent, or reason to believe that it will facilitate a specific felony offense.


5
  The term “[a]nother felony offense,” for purposes of this enhancement, “means any Federal, state, or local
offense, other than the . . . firearms possession or trafficking offense, punishably by imprisonment for a
term exceeding one year, regardless of whether a criminal charge was brought, or a conviction obtained.”
U.S.S.G. § 2K2.1 cmt. n. 14(C).

                                                     8
   Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 9 of 21 PAGEID #: 294



       Lawson is wrong again. In United States v. Cummings, the Sixth Circuit first confronted

but rejected Lawson’s argument. 19 F.3d 1434, 1994 WL 91825, at *2 (6th Cir. Mar. 22, 1994)

(unpublished). There, the defendant argued that the enhancement “can only rest upon ‘felony-

specific’ facts, which show the defendant had reason to believe a particular felony might be

committed with the transferred firearm.” Id. The court disagreed. Id. Instead, the court held that

in light of the text and purpose of the enhancement (public safety), applying it “is appropriate when

the defendant had reason to believe the transferred firearm would be used in connection with any

felony, without regard to whether the defendant had reason to know which particular felony might

be committed.” Id. (emphasis added) (affirming application of transfer enhancement).

       In United States v. Cobb, the Sixth Circuit cited Cummings favorably and extended its

holding to the analogous cross-reference provision from the same Guideline. 250 F.3d 346, 349

(6th Cir. 2001) (addressing U.S.S.G. § 2K2.1(c)). In Cobb, the defendant provided her boyfriend

with a pistol that he later used to shoot and kill a deputy sheriff. Id. at 348. She argued that the

cross-reference should not apply “because she did not have ‘knowledge or intent’ that Deputy

Bishop would be killed” with the firearm. Id. at 349. The Sixth Circuit rejected her argument

after focusing on the text of the enhancement, which refers to “some other offense generally rather

than on [a defendant’s] state of mind with respect to some specific offense.” Id. (emphasis added).

       Other circuits have also rejected Lawson’s argument. E.g., United States v. Stebbins,

523 F. App’x 1, 5 (1st Cir. 2013) (“We have said before that a court need not find specific

knowledge of any specific felonious plans for the provision to apply . . . .” (quotation omitted));

United States v. Cutler, 36 F.3d 406, 408 (4th Cir. 1994) (holding that the transfer enhancement

“does not require a defendant’s knowledge of a specific offense to be committed”).

       These cases all foreclose Lawson’s argument.



                                                 9
  Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 10 of 21 PAGEID #: 295



   3. The Transfer Enhancement Applies Because Lawson Had Reason to Believe that Smith
        Would Use the Firearm in Connection with Another Felony Offense Generally.

       Here, the transfer enhancement applies because, as the PSR recounts, Lawson had reason

to believe that Smith would use the firearm in connection with any number of felony offenses,

including domestic violence, robbery, and drug possession, to name a few. PSR, ¶ 30.

       Courts may infer a certain level of knowledge about the recipient’s intended use of a

firearm based on the relationship between the seller and the buyer. As one court explained,

“[w]hen the seller has personal contact with the buyer, it is logical for the sentencing courts to

infer a certain level of knowledge about their buyers’ intended uses.” United States v. Drake,

310 F. App’x 592, 593 (4th Cir. 2009) (quotation omitted); see also Stebbins, 523 F. App’x at 5

(“We have said before . . . that the enquiry into a defendant’s belief may rest on plausible inferences

from circumstantial evidence.” (quotation omitted)); United States v. Garcia, 635 F.3d 472, 478

(10th Cir. 2011) (same).

       Three cases in particular show why the transfer enhancement properly applies to Lawson.

In United States v. Dupree, the Third Circuit affirmed application of the enhancement on very

similar facts. 388 F. App’x 164, 167-68 (3d Cir. 2010). There, the defendant was convicted of

being a straw purchaser of a single firearm. Id. at 164. The defendant gave the gun to his cousin

who, one month later, shot and wounded two police officers. Id. at 165-66. At sentencing, the

district court applied the transfer enhancement. Id. at 166-67. The court of appeals affirmed

because the defendant: (1) knew his cousin personally; (2) knew his cousin had a criminal record

and had been involved with illegal narcotics; and (3) knew his cousin was not allowed to possess

a firearm. Id. at 168. From these facts, the court reasoned, “Dupree had reason to believe that if

he fulfilled Boyd’s explicit request and purchased a firearm, Boyd would employ that firearm in

furtherance of criminal activity which Dupree had been intimately familiar.” Id.


                                                  10
  Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 11 of 21 PAGEID #: 296



       In United States v. Mahalick, the Seventh Circuit affirmed application of the same

enhancement. 498 F.3d 475, 480-81 (7th Cir. 2007). There, the defendant transferred a firearm

to his former cell-mate for $200. Id. at 478. That cell-mate later used the gun in a shootout. Id.

The district court found the defendant had reason to believe the firearm would facilitate another

felony offense because the recipient was a gang member with a criminal history, and because the

defendant knew the recipient had used drugs in the past. Id. at 480-81. The court of appeals

affirmed on the same grounds, finding no clear errors in the district court’s inferences. Id.

       Finally, in United States v. Harvey, the Sixth Circuit affirmed application of the transfer

enhancement for a straw purchaser who sold guns to two individuals who, according to his own

admissions, “were like brothers to him.” 653 F.3d 388, 399 (6th Cir. 2011). Because the purchaser

knew the recipients so well and, in that case, knew that they had engaged in criminal behavior in

the past (drug trafficking), the district court applied the enhancement. Id. at 398. The Sixth Circuit

affirmed, finding that the district court drew a fair inference that because the recipients of the guns

were like brothers to the purchaser, he had reason to believe that they may use the guns in

connection with another felony offense. Id. at 399. In reaching that conclusion, the Sixth Circuit

explicitly endorsed and relied upon the Dupree and Mahalick cases discussed above. Id.

       This Court should follow the same approach based on the close relationship between

Lawson and Smith and, in particular, based on Lawson’s intimate knowledge of Smith’s criminal

history. Lawson has admitted to being lifelong friends with Smith and to giving him a nickname

that has stuck to this day. Lawson, like the defendant in Harvey, has referred to Smith as being

“like a brother” to him. Lawson and Smith were in frequent contact during the months leading up

to the firearm transfer, including contemplating moving in with one another just two months

beforehand. Lawson and Smith also made music together and loaned each other money.



                                                  11
  Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 12 of 21 PAGEID #: 297



       Lawson, moreover, knew that Smith was a convicted felon—someone who abused his first

wife and had served time in prison for it. As a result, Lawson knew that Smith was prohibited by

law from purchasing or possessing a firearm. Lawson had discussed a potential robbery with

Smith just five months before buying the gun for him. Lawson had even arranged and completed

an illegal drug transaction with Smith contemporaneously with the firearm sale and transfer.

       Frankly, it is difficult to imagine anyone who was better situated than Lawson to know, or,

at a minimum, to have reason to believe, that Quentin Smith might use the firearm in connection

with some other felony offense. Like the defendants in Dupree, Mahalick, and Harvey, Lawson

shared a close, personal relationship with the recipient of the gun. Like those defendants, Lawson

also knew that the recipient was a convicted felon who could not lawfully purchase or possess a

firearm. Like those defendants, Lawson knew that the recipient of the gun was involved in illicit

drug use and distribution. Therefore, like the defendants in Dupree, Mahalick, and Harvey,

Lawson had reason to believe that the firearm he transferred would be used in connection with

another felony offense—triggering the enhancement from § 2K2.1(b)(6)(B).

       Unlike other defendants, however, Lawson had an additional reason to be on alert, and to

refuse to arm his friend with a deadly weapon. Lawson knew that Quentin Smith had a history of

domestic violence—including domestic violence involving a firearm. As the Supreme Court has

recognized, “domestic abusers exhibit high rates of recidivism, and their violence often escalates

in severity over time.” United States v. Bryant, 136 S. Ct. 1954, 1959 (2016) (quotation omitted);

see also United States v. Chovan, 735 F.3d 1127, 1140 (9th Cir. 2013) (“[W]e agree with the

government that ‘a high rate of domestic violence recidivism exists. . . . [and that] domestic abusers

use guns.’” (collecting cases and statistics)).




                                                  12
  Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 13 of 21 PAGEID #: 298



       The Sixth Circuit has also recognized the high rate of recidivism among domestic abusers

and has warned of the accompanying threat to public safety that firearms pose when placed in their

hands. In Stimmel v. Sessions, the court noted that a 40% recidivism rate “likely underestimates

the extent of continued abusive behavior” and warned that “[n]o matter how you slice these

numbers, people convicted of domestic violence remain dangerous to their spouses and partners.”

879 F.3d 198, 209 (6th Cir. 2018). The court also warned that, as far as domestic violence goes,

“the victim is more likely to be killed when a gun is present.” Id. In Stimmel, the court even

forecasted the grim circumstances that led to the deaths of Officers Joering and Morelli: “This risk

of death extends beyond those in an intimate or familial relationship with the abuser. As the Law

Center notes, responding to family violence calls is among a police officer’s most risky duties.”

Id. at 210 (emphasis added) (citation omitted) (noting police fatality statistics).

       Is it any wonder that Lawson had reason to believe his longtime friend might use a firearm

in connection with another felony offense? Or that, as a domestic abuser, Smith might recidivate—

leading to the 9-1-1 call that preceded the officers’ deaths?      This all seems sadly predictable.

That’s why Lawson should never have sold Smith the gun, and why, on these facts, the Court

should apply the transfer enhancement from § 2K2.1(b)(6)(B).

                B. Possible Departures from the Applicable Guidelines Range

       The Court must next consider possible departures from the applicable Guidelines range.

The Probation Officer determined that a departure is warranted under § 5K2.1. PSR, ¶¶ 88-90.

Under this provision, the Probation Officer recommended increasing Lawson’s offense level from

15 to 25, for a revised Guidelines range of 57 to 71 months. Id. at Sentencing Recommendation.

The Court should adopt this recommendation at the time of sentencing, Lawson’s threadbare

objection notwithstanding. See PSR Objection #9.



                                                  13
  Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 14 of 21 PAGEID #: 299



       Section 5K2.1 authorizes a sentence above the applicable Guidelines range “[i]f death

resulted.” U.S.S.G. § 5K2.1. Under this provision, the Court must engage in a two-step process.

First, the Court must determine whether a departure is warranted. If so, the Court must then

determine just how far to depart. United States v. Bayles, 986 F.2d 1415, 1993 WL 46892, at *3

(4th Cir. Feb. 12, 1993) (unpublished). As one court explained, “[u]nder the guidelines, the

triggering event is ‘if death resulted.’ . . . In other words, a death resulting from a defendant’s

crime opens the door; ‘the extent to which death or serious injury was intended or knowingly

risked’ is a factor going to how far the door is opened.” Id.

     1. A Departure Is Warranted Because Two Deaths Resulted from Lawson’s Conduct.

       Two cases—one involving the “death results” Guideline and another a similar Guideline

for “significant physical injury”—show why a departure is warranted. In United States v. Nguyen,

the district court departed under § 5K2.1 in a straw-purchase case where the recipient of two

firearms shot and killed two firefighters who were responding to a blaze he set after the defendant

provided him with the firearms. See 622 F. App’x 89, 90 (2d Cir. 2015). The straw-purchaser

faced an initial Guidelines range of 18 to 24 months. United States v. Nguyen, No. 13-CR-6044L,

2017 WL 1397142, at *1 (W.D.N.Y. Apr. 19, 2017). The district court sentenced her to eight

years instead—departing upward because “[d]eath and significant physical injury unquestionably

resulted from [her] crimes.” Nguyen, 622 F. App’x at 90. That sentence was affirmed on appeal

because the defendant acted “recklessly” in providing firearms to the shooter (her neighbor), whom

she knew to be a violent and mentally unstable felon, and because “the Sentencing Guidelines did

not sufficiently account for the severity of [her] conduct and culpability.” Id. at 90-91 (affirming

departure due to “the multiple deaths and injuries that resulted”—which took defendant’s conduct

“well outside the heartland of straw man purchase cases”).



                                                14
  Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 15 of 21 PAGEID #: 300



       Similarly, in United States v. Kitchen, the district court departed upward under § 5K2.2

(“significant physical injury”) in a straw-purchase case where the firearm was later used by an

unknown and subsequent transferee to shoot and injure an innocent motorist. 87 F. App’x 244,

245 (3d Cir. 2004). In Kitchen, the defendant bought and illegally resold a 9mm pistol, which was

later resold to an unknown third party. Id. The recipient then used the firearm to shoot and severely

wound a motorist in a fit of road rage. Id. The district court departed under § 5K2.2 and sentenced

the defendant to 57 months. Id. The Third Circuit affirmed, finding that the defendant was

“sufficiently culpable to warrant [a] departure,” even though he neither knew the shooter nor sold

the firearm to him, and even though the shooting occurred over thirteen months after the defendant

sold the gun to the original buyer. Id. at 247. The court noted those mitigating factors but affirmed

the departure anyway, explaining that, “[b]y engaging in the offense of conviction, [the defendant]

knowingly created and deliberately disregarded the risk that one or more firearms would be used

to criminally injure another person.” Id. In short, because the straw purchaser “recklessly initiated

‘the chain of circumstances that resulted in injury to [the motorist],” a departure was warranted.

Id. As in Nguyen, the court based its holding, in part, on the fact that the “actual injury inflicted”

took the case “out of the ‘heartland’ of § 2K2.1.” Id. at 246-47.

       So too, here. Lawson acted recklessly in providing his friend, whom he knew to be a

violent felon, with a deadly weapon. In so doing, he helped put into motion a chain of events that

risked both death and serious bodily injury. Two police officers are dead as a result of that reckless

chain of events, and the substantive firearm Guideline, § 2K2.1, does not take into account the

officers’ tragic loss of life. This case falls well outside the “heartland” of straw-purchase cases

and merits a sentence well above the otherwise applicable range of 18 to 24 months.




                                                 15
  Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 16 of 21 PAGEID #: 301



       Although Lawson has argued that his sentence should be limited because he did not intend

for the officers to be killed, “there was (and still is) no binding Sixth Circuit or Supreme Court

precedent requiring a district court to make an ‘intended’ or ‘knowingly risked’ factual finding

[to depart under § 5K2.1] . . . .” United States v. Robinson, 732 F. App’x 405, 409 (6th Cir. 2018);

see also Bayles, 1993 WL 46892, at *3 (“Bayles argues that the court was required to find that she

‘intended or knowingly risked death’ before departing. We disagree that such a finding is

necessary.”). Rather, the Court may depart when, as here, a defendant “put into motion a chain of

events that risks serious injury or death, even when an intent to harm is entirely absent and the

defendant was not directly responsible for the death.” United States v. Scheetz, 293 F.3d 175, 191

(4th Cir. 2002) (emphasis added); United States v. Diaz, 285 F.3d 92, 101 (1st Cir. 2002) (same).

             2. A 10-Level Offense Increase Is an Appropriate Extent of Departure.

       Under the totality of the circumstances, a 10-level offense increase, resulting in a five-year

sentence (as recommended by the Probation Officer) is appropriate under the factors the Court

must consider. See U.S.S.G. § 5K2.1. Such a sentence accurately reflects the dangerousness of

Lawson’s conduct, which amounted to “a callous and extreme risk to public safety.” See United

States v. Daniells, No. 15-10150-GAO, 2017 WL 2256988, at *4 (D. Mass. May 23, 2017). Such

a sentence also accurately reflects the extent to which Lawson knowingly risked death or serious

injury by selling a deadly, semi-automatic handgun to someone whom he knew to be a dangerous

felon. See Nguyen, 622 F. App’x at 90. Finally, such a sentence accurately reflects the fact that

the offense level for the offense of conviction, as determined under § 2K2.1, accounts only for the

potential loss of life, not the actual loss of two lives. See id. at 90-91. Because this case falls

“well outside the heartland” of straw-purchase cases, a five-year sentence is warranted. Id. at 91

(affirming eight-year sentence on similar facts).



                                                16
  Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 17 of 21 PAGEID #: 302



            C. Consideration of the Sentencing Factors from 18 U.S.C. § 3553(a)

       Finally, the Court must consider the applicable Guidelines range alongside the sentencing

factors outlined in 18 U.S.C. § 3553(a) to fashion a sentence that is sufficient, but not greater than

necessary, to meet Congress’s sentencing goals.

                         1. The Nature and Circumstances of the Offense

       The nature and circumstances of the offense are gravely serious. Lawson lied to a federally

licensed firearms dealer and then sold a deadly weapon to a dangerous felon—callously and

selfishly disregarding the public safety in the process. Even if this story ended with the mere straw

purchase of a firearm, it would constitute a serious crime, justifying a sentence at the high end of

the Guidelines. See United States v. Elsaddique, 252 F. App’x 992, 993 (11th Cir. 2007); United

States v. Arzu, No. 5:07-CR-166, 2007 WL 2713908, at *3 (N.D. Ohio Sept. 17, 2007). But the

story does not end with that straw purchase. Instead, the story continues through February 10,

2018, when two police officers who were responding to a call for help were shot and killed with

that illegally purchased firearm. And the story culminates the following day, when, instead of

expressing any remorse for his actions, Lawson took to Facebook and posted a public tribute to

the killer. Given these considerations, and Congress’s authorization of a ten-year sentence for this

offense, the Court should not hesitate to impose a five-year sentence.

                       2. The History and Characteristics of the Defendant

       Lawson’s history and characteristics speak for themselves. He grew up in a stable and

well-supported family. He completed high school and took some college coursework. He had

every opportunity to succeed in life. Yet instead of using those advantages for the public good, he

put them to use for other purposes, including selling drugs into the community and providing a

deadly weapon to a known and dangerous felon.



                                                 17
  Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 18 of 21 PAGEID #: 303



       The same characteristics that might otherwise serve as mitigating factors enabled Lawson

to commit the very crime for which he was convicted; without a clean record, he could not have

purchased the firearm in the first place. As such, this factor should not weigh heavily in the Court’s

sentencing analysis.

    3. The Need to Reflect the Seriousness of the Offense, Promote Respect for the Law, and
         Provide Just Punishment, as Well as the Need to Afford Adequate Deterrence

       The Court must also consider the need for the sentence imposed “to reflect the seriousness

of the offense, to promote respect for the law, and to provide just punishment for the offense,” as

well as to “afford adequate deterrence to criminal conduct.” 18 U.S.C. § 3553(a)(2)(A)-(B).

The Government submits that a five-year sentence, to be followed by a three-year term of

supervised release, will best serve these purposes.

       Gun violence and illegal gun transfers represent a serious problem for society, and for this

community in particular. In 2017, Columbus claimed 143 homicides, with an overwhelming

number of victims being shot to death (83%). Sheridan Hendrix, Columbus Homicides Hit Record-

High in 2017, The Lantern, available at https://www.thelantern.com/2018/01/columbus-

homicides-hit-record-high-in-2017/ (Jan. 10, 2018). Straw purchasers flood the streets with illegal

firearms—so much so that the Supreme Court has stated “no part” of Congress’s “comprehensive

scheme . . . to keep guns out of the hands of criminals” would work “if the statute turned a blind

eye to straw purchases.” Abramski v. United States, 134 S. Ct. 2259, 2267 (2014). Any sentence

imposed must reflect the seriousness of this offense and must promote respect for the law,

including Congress’s “principal[]” goal in enacting the Gun Control Act of 1968 in the wake of

Robert Kennedy’s assassination—namely, “prevent[ing] guns from falling into the wrong hands.”

Id. at 2263. A five-year sentence will accomplish both objectives.




                                                 18
  Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 19 of 21 PAGEID #: 304



       The goals of retribution and deterrence are important considerations in any sentencing, but

they carry extra weight here. As other courts have recognized, “a substantial prison term” is

necessary “to satisfy the need for general deterrence” and to “deter [other] straw purchasers who

put guns onto the streets.” United States v. Collins, No. 09-Cr-155, 2010 WL 183376, at *9-10

(E.D. Wis. Jan. 11, 2010) (imposing above-Guideline sentence); see also United States v. Politano,

522 F.3d 69, 73-74 (1st Cir. 2008) (affirming above-Guideline sentence in illegal gun sale case

based on need for general deterrence). Indeed, “the class of straw purchasers—by definition adults

without records—may be more amenable to deterrence than other classes of defendants.” Collins,

2010 WL 183376, at *10. This case has garnered tremendous local and national media attention.

It therefore provides an ideal opportunity to send a clear message to the next Gerald Lawson

(i.e., the next person considering being a straw purchaser) that severe consequences will flow from

their actions, however “innocent” they may seem at the time.

                                 4. The Need to Protect the Public

       The Court must also consider the need for the sentence “to protect the public from further

crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C). Although it’s not clear if Lawson poses a

continuing threat to the public, other courts have cited this factor in straw-purchase cases to justify

above-Guidelines sentences. United States v. Madsen, 809 F.3d 712, 720 (1st Cir. 2016).

 5. The Kinds of Sentences Available and the Sentencing Range Established for the Applicable
          Category of Offense Committed by the Applicable Category of Defendant

       The Court must also consider “the kinds of sentences available” and “the sentencing range

established for the applicable category of offense committed by the applicable category of

defendant.” 18 U.S.C. § 3553(a)(3)-(4). Based on a total offense level of 25 (or 15) and a criminal

history category of I, the Guideline range falls within Zone D of the sentencing table. As a result,

“the minimum term shall be satisfied by a sentence of imprisonment.” U.S.S.G. § 5C1.1(f).


                                                  19
  Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 20 of 21 PAGEID #: 305



                    6. The Need to Avoid Unwarranted Sentencing Disparities

       Finally, the Court must consider the need to avoid unwarranted sentencing disparities

among similarly situated defendants. 18 U.S.C. § 3553(a)(6). A five-year (60-month) sentence

will best avoid unwarranted sentencing disparities for similar straw purchasers. Compare Nguyen,

622 F. App’x at 91 (96-month sentence where transferred firearms led to death of two firefighters),

with Kitchen, 87 F. App’x at 245 (57-month sentence where transferred firearm led to severe injury

of motorist), and Madsen, 809 F.3d at 719-21 (36-month sentence where transferred firearms led

to no injuries or deaths).

                                       IV. CONCLUSION

       For these reasons, the Government respectfully requests that Lawson be sentenced to a

five-year term of imprisonment, to be followed by a three-year term of supervised release.

       Surviving family members of Officers Joering and Morelli have asked to submit letters to

the Court for its consideration in sentencing. Those letters are attached to this filing in accordance

with 18 U.S.C. § 3661. See, e.g., United States v. Weiner, 518 F. App’x 358, 367 (6th Cir. 2013);

United States v. Case, 434 F. App’x 522, 523 (6th Cir. 2011).


                                               Respectfully Submitted,


                                               BENJAMIN C. GLASSMAN
                                               UNITED STATES ATTORNEY


                                               s/Noah R. Litton
                                               NOAH R. LITTON (0090479)
                                               Assistant United States Attorney
                                               303 Marconi Boulevard, Suite 200
                                               Columbus, Ohio 43215
                                               (614) 469-5715
                                               Fax: (614) 469-2200
                                               Noah.Litton@usdoj.gov


                                                 20
  Case: 2:18-cr-00060-EAS Doc #: 34 Filed: 10/09/18 Page: 21 of 21 PAGEID #: 306



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Sentencing Memorandum was served this 9th

day of October, 2018, electronically upon all counsel of record.


                                             s/Noah R. Litton
                                             NOAH R. LITTON (0090479)
                                             Assistant United States Attorney
                                             303 Marconi Boulevard, Suite 200
                                             Columbus, Ohio 43215
                                             (614) 469-5715
                                             Fax: (614) 469-2200
                                             Noah.Litton@usdoj.gov




                                                21
